Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”) entered into between
HELMERICH & PAYNE, INC., a Delaware corporation (“Helmerich & Payne”), and John
W. Lindsay, an individual (the “Executive”), dated as of June 1, 2016 (the
“Agreement Date”).

 

The Board of Directors of Helmerich & Payne (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat, or occurrence of a “Change of Control” (as defined in
Section 2 of this Agreement) of the Company.  The Board believes it is important
to diminish the inevitable distraction of the Executive by virtue of the
personal uncertainties and risks created by a pending or threatened Change of
Control, and to encourage the Executive’s full attention and dedication to the
affairs of the Company during the term of this Agreement and upon the occurrence
of such event.  The Board also believes the Company is best served by providing
the Executive with compensation arrangements upon a Change of Control which
provide the Executive with individual financial security and which are
competitive with those of other corporations.  In order to accomplish these
objectives, the Board has caused Helmerich & Payne to enter into this
Agreement.  For the purposes of Section 2 of this Agreement, “Company” means
Helmerich & Payne; and, for all other purposes in this Agreement, “Company”
means Helmerich & Payne, and/or any successor to all or a portion of its
business and/or assets which assumes and agrees to perform this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                    Certain Definitions.

 

(a)                                 The “Effective Date” shall be the first date
during the “Change of Control Period” (as defined in Section 1(b) of this
Agreement) on which a Change of Control (as defined below) occurs, and, except
as provided in the following sentence, no amount shall be paid or benefits
provided under this Agreement if the Executive’s employment is terminated for
any reason prior to a Change of Control.  Anything in this Agreement to the
contrary notwithstanding, if the Executive’s employment with the Company is
terminated prior to the date on which a Change of Control occurs, and it is
reasonably demonstrated that such termination (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination.

 

(b)                                 The “Change of Control Period” is the period
commencing on the date hereof and ending on the earlier to occur of (i) the
third anniversary of such date or (ii) the first day of the month next following
the Executive’s attainment of age 65 (“Normal Retirement Date”); provided,
however, that commencing on the date two (2) years after the date hereof, and on
each annual anniversary of such date (such date and each annual anniversary
thereof is hereinafter referred to as the “Renewal Date”), the Change of Control
Period shall be automatically extended so as to terminate on the earlier of
(i) two years from such Renewal Date or (ii) the first day of the month
coinciding with or next following the Executive’s Normal Retirement Date,
unless, at least 60 days prior to the Renewal Date, the Company shall give

 

--------------------------------------------------------------------------------


 

notice that the Change of Control Period shall not be so extended in which event
this Agreement shall continue for the remainder of its then current term and
terminate as provided herein.

 

2.                                    Change of Control.  For the purpose of
this Agreement, a “Change of Control” shall mean:

 

(a)                                 The acquisition after the Agreement Date by
any Person of Beneficial Ownership of 20% or more of either (1) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition previously approved by at least a majority of the members of the
Incumbent Board, (E) any acquisition approved by at least a majority of the
members of the Incumbent Board within five business days after the Company has
notice of such acquisition, or (F) any acquisition by any corporation pursuant
to a transaction which complies with clauses (1), (2), and (3) of subsection
(c) of this definition of Change of Control; or

 

(b)                                 Individuals who constitute the Incumbent
Board cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Agreement Date whose election, appointment or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

 

(c)                                  Consummation of a reorganization, share
exchange, or merger (a “Business Combination”), in each case, unless, following
such Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination will beneficially own, directly or indirectly, more
than 70% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction will own the Company through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination) will
beneficially own, directly or indirectly, 20% or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the

 

--------------------------------------------------------------------------------


 

Business Combination, and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board providing for such Business
Combination, or were elected, appointed or nominated by the Board; or

 

(d)                                 (1) Approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company or,
(2) consummation of the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, (A) more than 70% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) less than 20% of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors will be beneficially owned, directly or indirectly, by
any Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation), except to the extent that such Person owned 20% or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities prior to the sale or disposition, and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board providing for such sale or other disposition of assets of
the Company, or were elected, appointed or nominated by the Board.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

For purposes of the foregoing definition of Change of Control:

 

“Beneficial Owner” (or any variant thereof) shall have the meaning defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.

 

“Incumbent Board” shall mean those individuals who, as of the Agreement Date,
constitute the Board.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended, as modified and used in Sections 13(d) and
14(d) thereof.

 

3.                                    Agreement Not Employment Contract.  This
Agreement shall be considered solely as a “severance agreement” obligating the
Company to pay to the Executive

 

--------------------------------------------------------------------------------


 

certain amounts of compensation in the event and only in the event of his
termination of employment after the Effective Date for the reasons and at the
time specified herein.  Apart from the obligation of the Company to provide the
amounts of additional compensation as provided in this Agreement, the Company
shall at all times retain the right to terminate the employment of the Executive
since the obligation of the Company to the Executive shall only be considered as
an employment relationship which exists between the Company and the Executive
which may be terminated at will by either party subject to the obligation of the
Company to make payment and perform its obligations as provided in this
Agreement.

 

4.                                    Termination.

 

(a)                                 Death or Disability.  This Agreement shall
terminate automatically upon the Executive’s death.  If the Company determines
in good faith that the Disability of the Executive has occurred (pursuant to the
definition of “Disability” set forth below), it may give to the Executive
written notice of its intention to terminate the Executive’s employment.  In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after the date of such notice (the “Disability
Effective Date”), provided that, within such time period, the Executive shall
not have returned to full-time performance of the Executive’s duties.  For
purposes of this Agreement, “Disability” means disability (either physical or
mental) which, at least twenty-six (26) weeks after its commencement, is
determined by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative to be total and
permanent (such agreement as to acceptability not to be withheld unreasonably).

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment for “Cause.”  For purposes of this Agreement, termination
of the Executive’s employment by the Company for Cause shall mean termination
for one of the following reasons: (i) the conviction of the Executive of a
felony by a federal or state court of competent jurisdiction; (ii) an act or
acts of dishonesty taken by the Executive and intended to result in substantial
personal enrichment of the Executive at the expense of the Company; or (iii) the
Executive’s “willful” failure to follow a direct, reasonable and lawful written
order from his supervisor, within the reasonable scope of the Executive’s
duties, which failure is not cured within thirty (30) days.  Further, for
purposes of this Section (b):

 

(1)                                 No act or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company.

 

(2)                                 The Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-fourths (3/4ths) of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board), finding that in the good
faith opinion of the Board the Executive was guilty of conduct set forth in
clauses (i), (ii) or (iii) above and specifying the particulars thereof in
detail.

 

(c)                                  Substantial Downturn.  The Company may
terminate the Executive’s employment after the occurrence of a “Substantial
Downturn” in the oil and gas

 

--------------------------------------------------------------------------------


 

industry.  For purposes of this Agreement, Substantial Downturn shall mean a
severe downturn in the oil and gas industry which shall be measured by the
following objective criteria:

 

(i)                                     The West Texas Intermediate Price for
Crude Oil remains at or below $10/barrel for sixty (60) consecutive business
days, or

 

(ii)                                  The price for each MMBtu of natural gas as
quoted for the Henry Hub listing in “Gas Daily” remains at or below $1.25 for
sixty (60) consecutive business days.

 

(d)                                 Good Reason.  The Executive’s employment may
be terminated by the Executive for Good Reason.  For purposes of this Agreement,
“Good Reason” means any of the following that are not corrected prior to the
Date of Termination (as defined below):

 

(i)                                     The assignment to the Executive of any
duties inconsistent in any respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities held immediately prior to the Effective Date, or any other
action by the Company which results in a diminution in such position,
compensation, benefits, authority, duties or responsibilities.

 

(ii)                                  Any reduction in the Executive’s
(x) annual base salary (“Base Salary”) in effect immediately prior to the
Effective Date or (y) annual bonus, which for purposes of this sentence shall
mean the amount equal to the average of the annual bonus paid to the Executive
by the Company during the two fiscal years immediately preceding the year in
which the Effective Date occurs.

 

(iii)                               The Company’s requiring the Executive to be
based at any office or location that is more than 25 miles from the office or
location at which the Executive is based on the Effective Date, except for
periodic travel reasonably required in the performance of the Executive’s
responsibilities.

 

(iv)                              Any reduction by more than 10% in the overall
level of the Executive’s benefits under the Company’s group life insurance,
medical, health, accident, disability, incentive, savings, and retirement plans
including all tax qualified and nonqualified plans or programs.

 

(v)                                 Any purported termination by the Company of
the Executive’s employment otherwise than as expressly permitted by this
Agreement.

 

(vi)                              Any failure by the Company to comply with and
satisfy Section 10(c) of this Agreement.

 

For purposes of this Section 4(d), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

 

(e)                                  Notice of Termination.  Any termination by
the Company for Cause or after the occurrence of a Substantial Downturn, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 13(b) of this
Agreement.  For purposes of this Agreement, a “Notice of

 

--------------------------------------------------------------------------------


 

Termination” means a written notice which (i) indicates the specific termination
provisions in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 15
days after the giving of such notice, except for a Notice of Termination by the
Executive for Good Reason, in which case the Date of Termination shall not be
less than 30 nor more than 45 days after the giving of such notice).  The
failure by the Executive to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Executive hereunder or preclude the Executive from asserting such
fact or circumstance in enforcing his rights hereunder.

 

(f)                                   Date of Termination.  “Date of
Termination” means the date of receipt of the Notice of Termination by either
the Company or the Executive as the case may be or any later date specified
therein; provided, however, if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the effective date of Disability, as the case may be.

 

5.                                    Obligations of the Company upon
Termination Following Change of Control.

 

(a)                                 Good Reason; Termination Other Than for
Cause, Disability, Substantial Downturn or Death.  If, within 24 months after
the Effective Date, the Company shall terminate the Executive’s employment other
than for Cause, Disability, the occurrence of a Substantial Downturn, or death,
or if the Executive shall terminate his employment for Good Reason:

 

(i)                                     The Company shall pay to the Executive
in a lump sum in cash within 30 days after the Date of Termination (or, if
later, within five (5) days following the date the General Release described in
Section 11 of this Agreement becomes irrevocable) the aggregate of the following
amounts and the Company shall provide the following benefits:

 

A.                                    To the extent not theretofore paid, the
Executive’s Base Salary through the Date of Termination.

 

B.                                    The product of (i) the target annual bonus
applicable to the Executive for the year of termination or, if greater, the
amount of the annual bonus (for the avoidance of doubt, in an amount exceeding
zero dollars ($0)) most recently paid to the Executive for a year preceding the
year of termination (the amount described in this clause (i), the “Bonus
Amount”) and (ii) a fraction, the numerator of which is the number of days in
the current fiscal year through the Date of Termination and the denominator of
which is 365.

 

C.                                    The product obtained by multiplying two
and one-half (2½) times the sum of (i) the Base Salary and (ii) the Bonus
Amount.

 

D.                                    In the case of compensation previously
deferred by the Executive, all amounts previously deferred (together with any
accrued earnings thereon) and not yet paid by the Company, and any accrued
vacation pay not yet paid by the Company.

 

--------------------------------------------------------------------------------


 

(ii)                                  For the 24-month period following the
Termination Date, or such longer period as any plan, program, practice or policy
may provide, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies, including
health insurance and life insurance, in accordance with the most favorable
plans, practices, programs or policies of the Company during the 90-day period
immediately preceding the Effective Date.  In the event the Company is unable to
provide such benefits due to restrictions imposed by the Internal Revenue Code
of 1986, as amended (the “Code”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or such other applicable law, the Company will
provide the Executive with an alternate equivalent benefit.

 

(iii)                               The Company shall pay up to $5,000 in
outplacement counseling services utilized by the Executive.

 

(iv)                              Any options to purchase stock or rights to
receive restricted stock granted under a plan adopted by Helmerich & Payne held
by the Executive shall be immediately and automatically vested, fully earned and
exercisable upon the Date of Termination unless previously exercised or
forfeited.

 

(v)                                 Any unvested benefits under the Company’s
supplemental savings and retirement plans (nonqualified) shall become 100%
vested and nonforfeitable and all such benefits under such supplemental plans
shall be paid in a lump sum within thirty (30) days of the Executive’s Date of
Termination.

 

6.                                    Non-Exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, programs,
policies or practices, provided by the Company and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any stock option or other agreements with the Company. 
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program.

 

7.                                    Full Settlement.  The Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.  In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement. 
The Company agrees to pay, to the full extent permitted by law, $25,000 annually
(up to $50,000 in the aggregate) in legal fees and all expenses which the
Executive may reasonably incur during the Executive’s lifetime as a result of
any contest (regardless of the outcome thereof) by the Company or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to Section 8
of this Agreement), plus in each case interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.

 

8.                                    Maximum Payments.  It is the objective of
this Agreement to maximize the Executive’s Net After-Tax Benefit (as defined
herein) if payments or benefits provided under

 

--------------------------------------------------------------------------------


 

this Agreement are subject to excise tax under Section 4999 of the Code. 
Therefore, in the event it is determined that any payment or benefit by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, including, by example and not by way of limitation, acceleration by
the Company or otherwise of the date of vesting or payment or rate of payment
under any plan, program or arrangement of the Company, would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Company shall first make a calculation under which such payments or benefits
provided to the Executive under this Agreement are reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code (the “4999 Limit”), provided that, for purposes of
this calculation, the payments and benefits that do not constitute deferred
compensation within the meaning of Section 409A of the Code shall first be
reduced and the portion of the payments and benefits that do constitute deferred
compensation within the meaning of Section 409A of the Code shall thereafter be
reduced as necessary.  The Company shall then compare (x) the Executive’s Net
After-Tax Benefit assuming application of the 4999 Limit with (y) the
Executive’s Net After-Tax Benefit without the application of the 4999 Limit and
the Executive shall be entitled to the greater of (x) or (y).  “Net After-Tax
Benefit” shall mean the sum of (i) all payments and benefits which the Executive
receives or is then entitled to receive from the Company, less (ii) the amount
of federal income taxes payable with respect to the payments and benefits
described in (i) above calculated at the maximum marginal income tax rate for
each year in which such payments and benefits shall be paid to the Executive
(based upon the rate for such year as set forth in the Code at the time of the
first payment of the foregoing), less (iii) the amount of excise taxes imposed
with respect to the payments and benefits described in (i) above by Section 4999
of the Code.  The determination of whether a payment or benefit constitutes an
excess parachute payment shall be made by tax counsel selected by the Company
and reasonably acceptable to the Executive.  The costs of obtaining this
determination shall be borne by the Company.

 

9.                                    Confidential Information.  The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company, and
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company and which shall not be or become
public knowledge (other than by acts by the Executive or his representatives in
violation of this Agreement).  After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

 

10.                               Successors.

 

(a)                                 This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

--------------------------------------------------------------------------------

 


 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to all or a portion of its business
and/or assets which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

11.                               Release.  The Executive agrees, if his
employment is terminated under circumstances entitling Executive to payments
under Section 5(a)(i) of this Agreement that in consideration for the payments
described in Section 5(a)(i), he will execute a General Release in substantially
the form of Exhibit A attached hereto, through which the Executive releases the
Company from any and all claims as may relate to or arise out of his employment
relationship (excluding claims the Executive may have under any “employee
pension plan” as described in Section 3(3) of ERISA or any claims under this
Agreement).  The form of the release may be modified as needed to reflect
changes in the applicable law or regulations that are needed to provide a
legally enforceable and binding release to the Company at the time of
execution.  To the extent required in order to avoid tax under Section 409A of
the Code, in the event that the Date of Termination occurs within fifty-five
(55) days prior to the end of a calendar year, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
on or before December 31 of the year in which the Date of Termination occurs
shall instead be paid on the first business day following January 1 of the first
calendar year beginning after the Date of Termination.

 

12.                               Indemnification and Insurance.  The Executive
shall be indemnified and held harmless by the Company during the term of this
Agreement and following any termination of this Agreement for any reason
whatsoever in the same manner as would any other key management employee of the
Company with respect to acts or omissions occurring prior to (a) the termination
of this Agreement or (b) the termination of employment of the Executive.  In
addition, during the term of this Agreement and for a period of five years
following the termination of this Agreement for any reason whatsoever, the
Executive shall be covered by a Company held Directors and Officers liability
insurance policy covering acts or omissions occurring prior to (a) the
termination of this Agreement or (b) the termination of employment of the
Executive; provided that, in no event will the obligation of the Company to
indemnify the Executive or provide Directors and Officers insurance to the
Executive under this Section 12 be less than the obligation and insurance
coverage which the Company provided to the Executive immediately prior to the
occurrence of a Change of Control.

 

13.                               Miscellaneous.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Oklahoma, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

(b)                                 All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

--------------------------------------------------------------------------------


 

If to the Executive:

 

 

 

 

 

At his last known address evidenced on the Company’s payroll records

 

 

 

If to the Company:

 

Helmerich & Payne, Inc.

 

 

1437 S. Boulder Ave., Suite 1400

 

 

Tulsa, Oklahoma 74119

 

 

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Company may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

(e)                                  The Executive’s failure to insist upon
strict compliance with any provision hereof shall not be deemed to be a waiver
of such provision or any other provision thereof.

 

(f)                                   This Agreement contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof.

 

(g)                                  The Executive and the Company acknowledge
that the employment of the Executive by the Company is “at will,” and may be
terminated by either the Executive or the Company at any time, subject to the
Company’s obligation to provide additional compensation as provided in this
Agreement.  Upon a termination of the Executive’s employment prior to the
Effective Date, there shall be no further rights under this Agreement.

 

14.                               No Trust.  No action under this Agreement by
the Company or its Board of Directors shall be construed as creating a trust,
escrow or other secured or segregated fund, in favor of the Executive or his
beneficiary.  The status of the Executive and his beneficiary with respect to
any liabilities assumed by the Company hereunder shall be solely those of
unsecured creditors of the Company.  Any asset acquired or held by the Company
in connection with liabilities assumed by it hereunder, shall not be deemed to
be held under any trust, escrow or other secured or segregated fund for the
benefit of the Executive or his beneficiary or to be security for the
performance of the obligations of the Company, but shall be, and remain a
general, unpledged, unrestricted asset of the Company at all times subject to
the claims of general creditors of the Company.

 

15.                               No Assignability.  Neither the Executive nor
his beneficiary, nor any other person shall acquire any right to or interest in
any payments payable under this Agreement, otherwise than by actual payment in
accordance with the provisions of this Agreement, or have any power to transfer,
assign, anticipate, pledge, mortgage or otherwise encumber, alienate or transfer
any rights hereunder in advance of any of the payments to be made pursuant to
this

 

--------------------------------------------------------------------------------


 

Agreement or any portion thereof which is expressly declared to be nonassignable
and nontransferable.  No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities, or torts of the
person entitled to such benefit.

 

16.                               Section 409A.  The intent of the parties
hereto is that payments and benefits under this Agreement comply with
Section 409A of the Code to the extent subject thereto or be exempt therefrom,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith.  Notwithstanding
anything contained herein to the contrary, to the extent required to avoid the
application of an accelerated or additional tax under Section 409A of the Code,
the Executive shall not be considered to have terminated employment with the
Company for purposes of this Agreement until such time as the Executive is
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code.  Each amount to be paid or benefit to
be provided under this Agreement shall be construed as a separately identified
payment for purposes of Section 409A of the Code, and any payments that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise.  To the extent required to avoid the application of an accelerated or
additional tax under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s termination of
employment shall instead be paid on the first business day after the date that
is six months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier).  To the extent required to avoid an accelerated
or additional tax under Section 409A of the Code, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year.

 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, Helmerich & Payne has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

/s/ John W. Lindsay

 

John W. Lindsay

 

“EXECUTIVE”

 

 

 

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

By

/s/ Cara M. Hair

 

 

Cara M. Hair, Vice President

 

“HELMERICH & PAYNE”

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE.  Various laws, including Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal
Pay Act, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Employee Retirement Income Security Act and the Veterans Reemployment Rights Act
(all as amended from time to time), prohibit employment discrimination based on
sex, race, color, national origin, religion, age, disability, eligibility for
covered employee benefits and veteran status.  You may also have rights under
laws such as the Older Worker Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits.  These laws are enforced through the United
States Department of Labor and its agencies, including the Equal Employment
Opportunity Commission (EEOC), and various state and municipal labor
departments, fair employment boards, human rights commissions and similar
agencies.

 

This General Release is being provided to you in connection with the special,
individualized severance package outlined in Section 5(a)(i) of your Change of
Control Agreement dated June 1, 2016 (the “Agreement”).  The federal Older
Worker Benefit Protection Act requires that you have at least twenty-one (21)
days, if you want it, to consider whether you wish to sign a release such as
this one in connection with a special, individualized severance package.  You
have until the close of business twenty-one (21) days from the date you receive
this General Release to make your decision.  You may not sign this General
Release until, at the earliest, your official date of separation from
employment,                  .

 

BEFORE EXECUTING THIS GENERAL RELEASE YOU SHOULD REVIEW THESE DOCUMENTS
CAREFULLY AND CONSULT WITH YOUR ATTORNEY.

 

You may revoke this General Release within seven (7) days after you sign it and
it shall not become effective or enforceable until that revocation period has
expired.  If you do not accept the severance package and sign and return this
General Release, or if you exercise your right to revoke the General Release
after signing it, you will not be eligible for the special, individualized
severance package.  Any revocation must be in writing and must be received by
Helmerich & Payne, Inc., Attention: Director, Human Resources, Helmerich &
Payne, Inc., 1437 S. Boulder Ave., Suite 1400, Tulsa, OK  74119, within the
seven-day period following your execution of this General Release.

 

--------------------------------------------------------------------------------


 

GENERAL RELEASE

 

In consideration of the special, individualized severance package offered to me
by Helmerich & Payne, Inc. and the separation benefits I will receive as
reflected in Section 5(a)(i) of my Change of Control Agreement dated June 1,
2016 (the “Agreement”), I hereby release and discharge Helmerich & Payne, Inc.
and its predecessors, successors, affiliates, parent, subsidiaries and partners
and each of those entities’ employees, officers, directors and agents (hereafter
collectively referred to as the “Company”) from all claims, liabilities,
demands, and causes of action, known or unknown, fixed or contingent, which I
may have or claim to have against the Company either as a result of my past
employment with the Company and/or the severance of that relationship and/or
otherwise, and hereby waive any and all rights I may have with respect to and
promise not to file a lawsuit to assert any such claims.

 

This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Employee Retirement Income Security Act or
1974 and the Veterans Reemployment Rights Act (all as amended from time to
time).  This General Release also includes, but is not limited to, any rights I
may have under the Older Workers Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and any other
federal, state and/or municipal statutes, orders or regulations pertaining to
labor, employment and/or employee benefits.  This General Release also applies
to any claims or rights I may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any express or implied employment contracts, and
to any claims I may have against the Company for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.

 

It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against the Company which arise after
the date I execute this General Release or on any vested rights I may have under
any of the Company’s qualified benefit plans or arrangements as of or after my
last day of employment with the Company or on any of the Company’s obligations
under the Agreement.

 

I have carefully reviewed and fully understand all the provisions of the
Agreement and General Release, including the foregoing Notice.  I have not
relied on any representation or statement, oral or written, by the Company or
any of its representatives, which is not set forth in those documents.

 

The Agreement and this General Release, including the foregoing Notice, set
forth the entire agreement between me and the Company with respect to this
subject.  I understand that my receipt and retention of the separation benefits
covered by the Agreement are contingent not only on my execution of this General
Release, but also on my continued compliance with my other obligations under the
Agreement.  I acknowledge that the Company gave me twenty-one (21) days to
consider whether I wish to accept or reject the separation benefits I am
eligible to receive

 

--------------------------------------------------------------------------------


 

under the Agreement in exchange for this General Release.  I also acknowledge
that the Company advised me to seek independent legal advice as to these
matters, if I chose to do so. I hereby represent and state that I have taken
such actions and obtained such information and independent legal or other
advice, if any, that I believed were necessary for me to fully understand the
effects and consequences of the Agreement and General Release prior to signing
those documents.

 

Dated this     day of           ,     .

 

 

 

 

 

John W. Lindsay

 

--------------------------------------------------------------------------------

 